Quinan, J.
The charges of the judge to which the defendants except are these:
I. “ If you believe from the evidence that the defendants had another homestead elsewhere, at the date of the levy of the attachment mentioned, they could not claim the old one.”
While it may be admitted that abstractly this is a correct proposition of law, yet we are of opinion that in reference to the testimony in the case it was calculated to mislead the jury. There was no testimony whatever that Eitz had acquired another homestead; it was admitted that he had not, and the only effect that this instruction could have had was to direct the attention of the jury to the facts of the residence of Eitz on Love’s land under a permit, his putting up a blacksmith shop, and building some cabins there and fencing some land, and to permit them from these circumstances to infer the acquisition of a new homestead.
“ Where the court in its instructions to the jury submits issues upon wdiich there has been no evidence, and it is not clear that the jury have not been misled, the judgment must be reversed.” Austin v. Talk, 20 Tex., 167. So, it is error to charge the jury even hypothetically upon a state of case the evidence did hot present, and which might induce them to conclude they were at liberty to find according to the assumed hypothesis. Yarborough v. Tate, 14 Tex., 483; Earle v. Thomas, 14 Tex., 583.
The second assignment of errors is that the court erred in holding that an intention to abandon the homestead by the *273wife was not necessary in order to subject the same to the husband’s debts. The language of the judge’s charge is, “ if it was the fixed intention of Ritz to abandon his homestead at the date of the levy of the attachment, it would not be necessary to prove that such was the intention of his wife also, to entitle the plaintiff to recover.”
We have no adjudications in this state directly upon the point presented in this assignment. It is true, it is said, in Holliman v. Smith, by McAdoo, J.: “ The husband is the head of the family; he, not the wife, chooses and establishes the homestead, and when he establishes it, his homestead becomes her homestead whether she be willing or unwilling; . . . when he sees fit to change the homestead and dedicates another, eo instanti the new homestead becomes that of the wife and the family also.” Holliman v. Smith, 39 Tex., 362.
But this rule would have no application in the present case, for there is no new homestead acquired or dedicated. And what is said of the husband’s right in that case to change the homestead, whether the wife were willing or unwilling, was a mere dictum not necessary to the disposition of the case.
To the same effect also is the case of Allison v. Shilling, 27 Tex., 454. That when the wife has left the former homestead and accepted a new one, she cannot insist upon homestead rights in the abandoned homestead.
But we concur in what is said by Chief Justice Hemphill in Gouhenant v. Cockrell, 20 Tex., 97:
“ The husband cannot alienate the homestead without the consent of the wife. Can he deprive her of its benefits by abandoning his residence and wandering from post to pillar, or by the acquisition of casual residences for temporary purposes? This would make- the guaranties of the constitution mere form, not substance.”
And while we might concede that the homestead might be abandoned and the rights which the wife has in it might be lost even without the acquisition of a new homestead (Woolfolk v. Rickets, 41 Tex., 359), by a clear and *274unequivocal, voluntary act on her part, evidenced by her conduct and declarations and assent to removal from it, freely and willingly, and especially so where third persons are induced thereby to give credit or incur liability on the faith of her acts and declarations, that her claim to the homestead no longer exists, we cannot yield our assent to the proposition that without her consent, signified in some mode, to the abandonment of the homestead, the husband has the power to deprive her of its benefits, and subject it to his debts and uses, by simply causing her to remove from it. The constitution prescribes how the homestead shall be alienated. This would be to put in its place a new mode of conveyance and authorize alienation by abandonment. If it cannot be conveyed by deed without her privy examination in solemn form, we confess our inability to understand why in effect it can be alienated by abandonment without her consent. See Woolfolk v. Ricketts, 48 Tex., 37; Dunn v. Tozer, 10 Cal., 171; Cross v. Everts, 28 Tex., 533.
Without undertaking, however, to express any rule absolute upon this subject, we think the charge objectionable (and in this respect it is not supplied by other charges) in not sufficiently instructing the jury upon what would constitute an abandonment of the homestead under the circumstances of this case. Unquestionably, as said by Mr. Justice Moore in Woolfolk v. Rickets (and, indeed, as is said in all the cases in our reports in which the question is discussed), the contemporaneous acts and declarations of the wife to explain the object and purpose of removal from the homestead would be .entitled to great weight. We have not the least hesitation in saying, whatever may be the effect of the ab"senoe of proof, yet that if proof were made indicating that the removal from the homestead was procured by undue influence, or misrepresentation and false promises of return, or assurances that no permanent abandonment was designed, and that with this understanding her removal was effected, that she would not lose her rights in the homestead thereby, nor would that be a sufficient abandonment in contemplation of law, whatever may have been the intention of her hus*275band, and especially when, as in this case, no injury to third, persons resulted therefrom.
The question of abandonment is always a question of intention chiefly. Mrs. Eitz’s testimony went directly to the conclusion that the removal from Whitesboro’ was not intended as a permanent abandonment:- that the family left with the intention of returning; and the effect of the judge’s charge must have been to induce the jury to put out of consideration her statements, and to disregard her acts and intentions in connection with the abandonment of her homestead, as throwing no light upon the subject, and to give undue prominence to the acts and statements of Eitz, and to look to them only in the decision of the question.
The third assignment of error is the refusal of the judge to give the instruction' asked by the defendant’s counsel, to the effect that “though Eitz and wife left the premises with the intention of abandonment if they could sell, that that -would not necessarily constitute an abandonment which, would forfeit their right of exemption. It must be undeniably clear and beyond all reasonable ground of dispute that there has been a total abandonment, with intention not to return and claim the exemption, in order to render the property liable for his debts.”
We think the refusal to give this charge was error. There was some proof about Eitz wishing to sell the property, and without this, the concluding portion of the charge asked, at least, should have been given. It is in the terms repeatedly used by our supreme court in reference to the subject, and was eminently proper to be given in a controversy where the rights of homestead, to which our laws have so tender a regard, were involved. If we are constrained to hold that the old homestead may be lost, without the acquisition of another, by mere abandonment, it ought to be impressed upon the jury that the proof of abandonment must be, to use the language of Chief Justice Hemphill, “ undeniably clear and beyond almost the shadow, at least all reasonable ground, of dispute, that there has been a total abandonment with an intention not to return and claim the exemption.” Gou*276henant v. Cockrell, 20 Tex., 96; Shepherd v. Cassiday, 20 Tex., 29.
The remaining assignments relate to the refusal of the Court to grant a new trial and the insufficiency of the evidence.
Without undertaking to discuss at length the testimony, it is sufficient to say that in our judgment it was insufficient ■So Avarrant the finding of the jury. It is unquestioned that the lots sued for were the homestead of Eitz and wife in the spring of 1874, Avhen Eitz went across the river into the Indian Territory. The levy upon them under McLain’s attachment was made in less than a year thereafter. The. only testimony tending to show an abandonment of the homestead, beyond the fact of the mere removal, consists of McLain’s, Cordon’s and Love’s.
McLain testifies to a conversation with Eitz but upon one occasion, Avhen he called to see about his debt, and he ' stayed all night with Eitz in the Nation. What Eitz said then was evidently said in a bad humor, and was a mere loose declaration, perhaps thoughtlessly made, and eagerly caught up by a creditor anxious to make his money and willing to find foundation for an attachment.
Eitz’s remarks to Cordon were made after the levy of the attachment, and his testimony as to his affairs relates also to a period subsequent to the attachment.
Lovm testified to petulant remarks of Eitz that he never intended to return to Texas, but we have no means of knowing. when, or under what circumstances, they were made; whether before or after the levy.
And. on the other side, we have the positive testimony of Eitz, of ..his. wife and of Dr. Kelly, to the object and purpose at .the time of the removal of Eitz from Whitesboro’, showing very conclusively, at least to our minds, that there was no. intention of a permanent abandonment. And there is no testimony which in the least degree tends to establish that Mrs. Eitz bad such intention. McMillan v. Warner, 38 Tex., 410.
We think the court erred in refusing a new trial.
*277[Opinion delivered May 24, 1880.]
We conclude that there is error in the judgment for which it should be reversed and remanded, and we so award.
Reversed and remanded.